Citation Nr: 0730327	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
April 1970.  Service in the Republic of Vietnam is indicated 
by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (which requires a diagnosis in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Where VA 
determines that the veteran did not engage in combat with the 
enemy, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of an alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Here, the veteran has a diagnosis of PTSD, and his health 
care providers have linked his PTSD to "Vietnam combat 
duty."  However, the veteran's service records indicate that 
his duties were those of a cook (a non-combat 
responsibility).  Thus, the record must contain evidence that 
corroborates his account(s) as to the occurrence of any 
claimed stressor(s).  Upon a complete and thorough review of 
the claims folder, the Board finds that the record does not 
contain such corroborating evidence, principally because the 
veteran has never identified any specific claimed stressors 
with the specificity required for corroboration.  

As noted, the veteran served in Vietnam during the fighting 
there.  The record shows that he served as a cook attached to 
the Headquarters and Headquarters Support Company (HHC) of 
the First Battalion, Second Infantry, which was an element of 
the First Infantry Division.  He contends that his duties as 
a cook required him to deliver supplies and/or hot meals to 
combat troops in the field, which, he asserts, subjected him 
to vaguely identified stressors.  The RO attempted to verify 
some specific events (including the deaths of soldiers 
identified by the veteran), but the U.S. Armed Services 
Center for Unit Records Research (CURR) (now the U.S. Army 
and Joint Services Records Research Center (JSRRC)), in an 
August 2003 correspondence, indicated to the RO that the 
veteran's claimed stressors could not be researched because 
there was insufficient stressor information.  

In response, the RO submitted another request for research, 
with information clarifying the names and circumstances of 
soldiers killed in action (KIA) that the veteran said caused 
him stress that precipitated his PTSD.  CURR responded in 
August 2004, indicating that the veteran was assigned to his 
unit in Vietnam in May 1968.  CURR also verified that the 
identified soldiers were indeed killed in action on the dates 
identified by the veteran, but that the KIAs were all 
assigned to units other than the veteran's, and that one was 
killed before the veteran even arrived in Vietnam, as the 
veteran himself had indicated.  

The CURR report recounted its research of an Operation Report 
- Lessons Learned from the First Infantry Division, which 
indicated that the First Infantry Division and its attached 
units were involved in combat operations during the period in 
question.  Regarding specific combat involving the veteran's 
First Battalion, Second Infantry, the CURR report indicated 
that elements of the First Battalion, Second Infantry, were 
involved in several identified battles.  The CURR report did 
not indicate that any non-combat elements (e.g., the HHC) 
were involved in any of the identified combat operations or 
otherwise exposed to hostile fire.

Since some elements of the veteran's command were engaged in 
combat operations, it is at least possible that the veteran 
was in one of those elements exposed to hostile enemy action 
and may have thereby encountered stressors that could be 
corroborated.  The Board therefore will remand the veteran's 
claim to accord him another opportunity to identify, with 
specificity, any claimed stressors, and provide dates of 
those claimed stressors within a 60-day range, so that they 
can be further researched by the agency of original 
jurisdiction (AOJ).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the veteran 
and request that he identify any specific 
claimed stressful events experienced 
while in Vietnam.  The veteran must 
identify specific incidents, not just 
types of incidents, and must also 
identify any other service members who 
were present when the claimed events 
occurred.  The veteran must also provide 
the dates of those specific claimed 
stressors within a 60-day window.  

2.  If the veteran provides the requested 
information with the specificity required 
by JSRRC, the AOJ should contact JSRRC 
and request that it search for and 
provide any evidence found that 
corroborates the veteran's claimed 
stressor(s).  The JSRRC's response should 
be included in the claims folder.  If the 
JSRRC is not asked for stressor 
verification, the reason(s) for not 
asking for stressor verification (e.g., 
insufficient information for stressor 
verification) should be documented in the 
veteran's claims folder.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should readjudicate the issue on appeal 
in light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






